     Case 1:20-cv-00466 Document 15 Filed 08/28/20 Page 1 of 3 PageID #: 212



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

LAZARO QUINONES-CEDENO,

       Plaintiff,

v.                                           CIVIL ACTION NO. 1:20-00466

MS. BARBARA RICKARD, WARDEN, et al.,

       Defendants.


                       MEMORANDUM OPINION AND ORDER

       Pending before the court are plaintiff’s two motions for

injunctive relief.       (ECF Nos. 12 and 13.)       For the following

reasons, the court DENIES both motions.

       “A document filed pro se is ‘to be liberally construed.’ ”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)).          The court construes

plaintiff’s motions as seeking an injunction to prohibit

defendants from retaliating against plaintiff and interfering

with plaintiff’s access to courts.

       A court may grant a preliminary injunction if the moving

party demonstrates:       (1) that he is likely to succeed on the

merits; (2) that he is likely to suffer irreparable harm in the

absence of preliminary relief; (3) that the balance of equities

tips in his favor; and (4) that an injunction is in the public

interest.     Winter v. Natural Resources Defense Council, Inc.,
    Case 1:20-cv-00466 Document 15 Filed 08/28/20 Page 2 of 3 PageID #: 213



555 U.S. 7, 19 (2008).       A plaintiff is not allowed to

demonstrate only a “possibility” of irreparable harm; the

irreparable harm must be “likely.”         Id. at 22.     A mere

“possibility” standard is “inconsistent with [the]

characterization of injunctive relief as an extraordinary remedy

that may only be awarded upon a clear showing that the plaintiff

is entitled to such relief.”        Id. at 20-22.

      Here, at minimum, plaintiff fails to establish that he is

likely to suffer irreparable harm without the preliminary

injunction.     He has not demonstrated any legitimate and specific

harm that he will suffer in the absence of the interlocutory

injunctive relief requested.        See Acoolla v. Angelone, 186 F.

Supp. 2d 670, 672 (W.D. Va. 2002) (denying request for

preliminary injunction because plaintiff showed no cognizable

and specific harm).      Other than vague fears of retaliation, 1

plaintiff mentions only one specific harm in his motions:              that

Unit Manager L. Conner will break the typewriter and blame it on



1
 To the extent plaintiff seeks a preliminary injunction
preventing prison staff from “retaliating” against him – which
the court perceives as prison officials doing anything to
plaintiff that he does not like - this is not only too broad of
an alleged harm for a preliminary injunction to remedy but also
consists of relief generally outside the purview of the courts.
See Peyton v. Watson, 2010 WL 678093, at *1 (W.D. Va. Feb. 25,
2010) (“involving a federal court in the day-to-day
administration of a prison is a course the judiciary generally
disapproves of taking”) (citing Bell v. Wolfish, 441 U.S. 520,
540 n. 23, 548 n. 29 (1979)).
                                       2
  Case 1:20-cv-00466 Document 15 Filed 08/28/20 Page 3 of 3 PageID #: 214



plaintiff.   There are several problems with this claim.                First,

Unit Manager Conner is not a defendant in this action.                  Second,

and more importantly, there is no cognizable harm done to

plaintiff even if Unit Manager Conner breaks the typewriter or

forbids him to use the typewriter; the typewriter is not

plaintiff’s property, and plaintiff has no due process right to

use that (or any) typewriter.      Access to the courts does not

include a federally protected right to use a typewriter or to

have one's pleadings typed, as pro se prisoners are not

prejudiced by the filing of handwritten briefs.               See, e.g.,

Twyman v. Crisp, 584 F.2d 352, 358 (10th Cir. 1978);

Stubblefield v. Henderson, 475 F.2d 26 (5th Cir. 1973).

     Because plaintiff fails to establish that he is likely to

suffer specific and irreparable harm without a preliminary

injunction, the court DENIES plaintiff’s motions.                (ECF Nos. 12

and 13.)

     The Clerk is further directed to forward a copy of this

Memorandum Opinion and Order to all counsel of record and to any

unrepresented parties.

     IT IS SO ORDERED this 28th day of August, 2020.

                                  ENTER:


                                  David A. Faber
                                  Senior United States District Judge



                                     3
